DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on May 25, 2021 with respect to amended independent claim 31 and 49 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 101 and 103 Claim Rejections previously set in the Office Action mailed on 02/26/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 31-43 and 46-52 are allowed. Claims 1-30, 44-45 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to an apparatus comprising: at least one processor configured to cause a user equipment (UE) to: decode a master information block (MIB) using a set of physical broadcast channel (PBCH) symbols received within a downlink frame to obtain system frame number (SFN) information, wherein the downlink frame includes multiple copies of the PBCH symbols within at least three subframes of the downlink frame; decode signaling indicating persistent scheduling configuration, wherein the persistent scheduling configuration indicates system information block 1 with bandwidth reduction (SIB 1-BR) scheduling information does not change for at least 640 ms; decode the SIB 1-BR based on the SFN information and the persistent scheduling configuration, to obtain uplink channel configuration information; perform random access channel (RACH) procedure with an evolved Node-B (eNB) based on the uplink channel configuration information, to obtain an uplink resource assignment; 

Regarding amended independent claim 31, the closest prior art of Xiong discloses a device 104A-D including a MTC device that communications with a base station in a cellular network, where the device 104A-D includes a processor 1102 to perform the functions of the device 104A-D (Xiong, Fig. 1, [0026], [0028], Fig. 11, [0068]-[0074]). The device 104A-D decodes the MIB (PBCH) to get the current SFN (system frame number) for the target cell. The PBCH data is transmitted repeatedly multiple times over multiple subframes to the device 104A-D, where the PBCH data includes MIB data transmitted in symbols (Xiong, [0052], Fig. 10B, [0063]-[0065]).

Regarding amended independent claim 31, the closest prior art of Chung discloses that the terminal decodes the MIB which includes SFN information, and subsequently the terminal decodes SIB to obtain subframe allocation information for the downlink/uplink (Chung, [0084]-[0086]). The terminal transmits a random access preamble to the base station using the information obtained from the SIB, in order to obtain uplink resource allocation information (Chung, [0136], Fig. 6, [0150], [0152], [0157], [0161], [0165]). Chung further discloses that at the next step of the RACH procedure, the terminal transmits a next message to the base station using the scheduling approval information (received on the random access response) which indicate resources used by the terminal to transmit the next message, and after the next message the random access procedure is completed (Chung, [0097]-[0099], Fig. 6, [0165]).

Regarding amended independent claim 31, the closest prior art of 3GPPdiscloses that a new version of SIB1 was created, the SIB1-BR, where the contents of the SIB-BR are similar to the SIB1, but it contains some additional parameters. 3GPP further discloses that the MTC (3GPP, page 1, Observation 1 Introduction).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “An apparatus comprising: 
at least one processor configured to cause a user equipment (UE) to: 
decode a master information block (MIB) using a set of physical broadcast channel (PBCH) symbols received within a downlink frame to obtain system frame number (SFN) information, wherein the downlink frame includes multiple copies of the PBCH symbols within at least three subframes of the downlink frame; 
decode signaling indicating persistent scheduling configuration, wherein the persistent scheduling configuration indicates system information block 1 with bandwidth reduction (SIB 1-BR) scheduling information does not change for at least 640 ms; 
decode the SIB 1-BR based on the SFN information and the persistent scheduling configuration, to obtain uplink channel configuration information; 
perform random access channel (RACH) procedure with an evolved Node-B (eNB) based on the uplink channel configuration information, to obtain an uplink resource assignment; and 
encode a connection setup completion message for transmission to the eNB using the uplink resource assignment” as recited in independent claim 31 when considering the claim as a whole. The same rationale applies to independent claims 47 and 49 disclosing similar features as independent claim 31, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473